DISMISS; and Opinion Filed February 4, 2015.




                                      S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   No. 05-14-00825-CV

                          CITY OF PLANO, TEXAS, Appellant
                                       V.
                           CHRISTOPHER JONES, Appellee

                     On Appeal from the County Court at Law No. 4
                                 Collin County, Texas
                         Trial Court Cause No. 004-00540-2014

                          MEMORANDUM OPINION
                      Before Justices Fillmore, Stoddart, and Whitehill
                                Opinion by Justice Fillmore
       Before the Court is the City of Plano, Texas’s February 2, 2015 Unopposed Motion to

Dismiss Appeal. We GRANT the motion and DISMISS this appeal. See TEX. R. APP. P.

42.1(a)(1).




                                                /Robert M. Fillmore/
                                                ROBERT M. FILLMORE
                                                JUSTICE



140825F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CITY OF PLANO, TEXAS, Appellant                    On Appeal from the County Court at Law
                                                   No. 4, Collin County, Texas,
No. 05-14-00825-CV         V.                      Trial Court Cause No. 004-00540-2014.
                                                   Opinion delivered by Justice Fillmore,
CHRISTOPHER JONES, Appellee                        Justices Stoddart and Whitehill participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 4th day of February, 2015.




                                             –2–